OPINION
By THE COURT:
*442*441This is a motion to certify this cause for the reason that the decision is in conflict with 31 Oh Ap 307, Brannon v. City of Wilmington. We recognize the conflict, but since the decision in the cited case the Supreme Court has announced *442the rule of law applicable in the case of Village of Struthers v. Sokol, 108 Oh St 263, which we followed. After the Supreme Court has established the rule of law, any such conflict with a decision of another Court of Appeals is of no consequence. Whipp v. Industrial Commission, 136 Oh St 531.
The motion will be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.